Citation Nr: 1741672	
Decision Date: 09/22/17    Archive Date: 10/02/17

DOCKET NO.  13-06 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1. Entitlement to an increased disability rating for tinea pedis, rated currently as noncompensable (zero percent).

2. Entitlement to an increased disability rating for tinea cruris, rated currently as noncompensable (zero percent).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and the Veteran's wife


ATTORNEY FOR THE BOARD

RLBJ, Associate Counsel


INTRODUCTION

The Veteran served honorably on active duty in the United States Army from September 1969 through August 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Little Rock, Arkansas, which denied compensable disability ratings for tinea pedis and tinea cruris.

The Veteran and his spouse testified before the undersigned Veterans Law Judge (VLJ) during a September 2013 Board hearing.  The transcript of that testimony is found in the Legacy Content Manager (LCM).  The Veteran's entire claims file is located in the LCM or Veterans Benefit Management System (VBMS) databases.

In April 2015, the Board remanded the issues of the Veteran's entitlement to increased disability ratings for both tinea pedis and tinea cruris residuals.  The Agency of Original Jurisdiction (AOJ) substantially complied with the April 2015 remand directives; therefore, the Board will proceed with appellate review.  

The Board observes in April 2015, the Board denied a rating in excess of 30 percent for chloracne.  In a subsequent statement submitted a statement in November 2016 questioning the evaluation assigned for his chloracne.  To the extent that the statement was an attempt to raise a new claim for an increased rating, the Veteran and his representative are advised that a claim for benefits must be submitted on the application form prescribed by the Secretary.  38 C.F.R. §§ 3.1 (p), 3.155, 3.160 (2015).  See also 79 Fed. Reg. 57660 (Sep. 25, 2014) (All claims governed by VA's adjudication regulations must be filed on standard forms prescribed by the Secretary, regardless of the type of claim or posture in which the claim arises.)


FINDINGS OF FACT

1. The Veteran's tinea pedis covers less than 5 percent of the entire body.  It was treated with topical therapy and did not require systemic therapy, such as corticosteroids. 

2. The Veteran's tinea cruris covers less than 5 percent of the entire body.  It was treated with topical therapy and did not require systemic therapy, such as corticosteroids. 


CONCLUSIONS OF LAW

1. The criteria for a compensable evaluation for tinea pedis have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.118, Diagnostic Codes 7806, 7813 (2016).

2. The criteria for a compensable evaluation for tinea cruris have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.118, Diagnostic Codes 7806, 7813 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

 I. Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions with respect to the Veteran's claims. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, the evidence VA will obtain on the Veteran's behalf, and the evidence the Veteran is expected to provide.  38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  The notice must be provided to the Veteran prior to the initial adjudication of his claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In this case, the appeal arises from the Veteran's disagreement with the initial evaluation following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  No additional discussion of the duty to notify is therefore required.

With respect to the Board hearing, the Court of Appeals for Veterans Claims held in Bryant v. Shinseki, 23 Vet. App. 488   (2010), that 38 C.F.R. 3.103 (c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ noted the issues at the beginning of the hearing, and he asked questions to clarify the Veteran's contentions and treatment history.  The Veteran demonstrated through his testimony that he had actual knowledge concerning what is required to substantiate his claim.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103 (c)(2), nor have they identified any prejudice in the conduct of the hearing.

The duty to assist includes assisting the claimant in the procurement of relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (c).  The RO associated the Veteran's service and medical treatment records with the claims file.  No other relevant records have been identified as missing and/or outstanding.  As such, the Board finds VA has satisfied its duty to assist with the procurement of relevant records. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim.  See 38 C.F.R. § 3.159 (c)(4).  In this case, the Veteran was provided with VA examinations, which specifically addressed his feet and groin, in June 2009 and September 2015.  For the Veteran's tinea disabilities, the latest, September 2015 VA examination was adequate because the examiner considered and addressed the Veteran's contentions, reviewed the claims file in conjunction with the examination, and conducted a thorough medical examination of the Veteran.  Based on the foregoing, the Board finds the examination report to be thorough, complete, and a sufficient basis upon which to reach a decision on the Veteran's claims for an increased rating for tinea pedis and cruris.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-05 (2008); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Since VA has obtained all relevant identified records and provided an adequate examination, the duty to assist has been satisfied. 

II. Increased Schedular Rating

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred during military service.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  That said, higher evaluations may be assigned for separate periods based on the facts found during the appeal period.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  This practice is known as staged ratings.  Id.  

If the evidence for and against a claim is in equipoise, the claim will be granted.  38 C.F.R. § 4.3 (2013).  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The Veteran's tinea pedis and tinea cruris fall under the umbrella of Diagnostic Code (DC) 7813, governing dermatophytosis.  Under DC 7813, the predominant disability of the Veteran's tinea pedis and tinea cruris is dermatitis; therefore, DC 7806 provides the applicable rating schedule.  See 38 C.F.R. §§ 4.118, DC 7813 and 7806. 

Under DC 7806, a noncompensable (zero) rating is warranted when less than 5 percent of the entire body or less than 5 percent of exposed areas are affected, and no more than topical therapy is required during the prior 12-month period.  38 C.F.R. § 4.118, DC 7806.  

Under DC 7806, a 10 percent rating is warranted when at least 5 percent but less than 20 percent of the entire body, or at least 5 percent but less than 20 percent of exposed areas are affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs is required for a total duration of less than six weeks during the past 12-month period.  Id.  

Under DC 7806, a 30 percent rating is warranted when 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas are affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs is required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  Id.

Under DC 7806, a 60 percent evaluation is warranted when more than 40 percent of the entire body or more than 40 percent of exposed areas are affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive is required during the past 12-month period.  Id.  

During the course of the appeal the Veteran has repeatedly stated that his tinea pedis and tinea cruris has manifested on his feet and groin, which he is competent to report.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  During September 2013 hearing testimony, both the Veteran and his wife relayed the symptoms he has endured following return from the Republic of Vietnam.   In separate written statements, dated in August 2009, the Veteran's wife and daughter describe the misery suffered by the Veteran, because of his skin disabilities, during the last four and one-half decades.  The Veteran's claims file offers no evidence to suggest these lay statements are not credible; therefore, they are entitled to probative weight with respect to the severity of the Veteran's disability.

During applicable appeal period, the Veteran was provided with two VA examinations that focused on his feet and groin disabilities: June 2009 and September 2015.  

In June 2009, the Veteran underwent an examination after the provider had reviewed his medical records.  The provider noted that there was no current tinea pedis rash, despite an intermittent and mild history.  Regarding tinea cruris, the provider identified a residual, hyperpigmentation.  The Veteran reported a 12-month window of no treatment for his groin.  The identified treatment for the tineas pedis and cruris disabilities was topical ointment, as needed.  The VA provider noted that body areas affected by tinea amounted to less than 5 percent of the total body surface and 0 percent of the exposed body surface.  

In September 2015, the Veteran underwent another VA examination for tinea disabilities of the feet and groin.  The VA provider reviewed the Veteran's claims file.  There was no evidence of tinea pedis in September 2015.  For tinea cruris, the provider noted mild hyperpigmentation, no erythema, and no scaliness.  For Tinea cruris treatment, the Veteran reported use of a topical ointment, Lamisil, for less than six week period.  The VA provider noted that less than 5 percent of the Veteran's total body area was affected by tinea.  

There is no evidence to suggest that the June 2009 and September 2015 VA medical providers were not competent or credible; moreover, the resultant reports were based on the Veteran's medical history, the Veteran's statements, and the examiners' own examinations.  As a result, the Board finds that the reports are entitled to significant probative weight with respect to the severity of the Veteran's condition.  Nieves-Rodriguez, 22 Vet. App. 295.

With regard to the analysis of the Veteran's disabilities under DC 7806, the Board finds that the preponderance of the evidence supports a noncompensable (zero) rating.  First, not more than 5 percent of the Veteran's entire body was affected.  In June 2009 and September 2015, the medical providers noted that the tinea pedis and tinea cruris was found on less than 5 percent of the Veteran's body.  While in June 2009 and September 2015, the Veteran reported utilization of topical creams and/or ointments, the record does not show that he has been prescribed any systemic treatment utilizing corticosteroids or immunosuppressive drugs.
 
As the preponderance of the evidence is against a finding that the Veteran's tinea pedis and tinea cruris requires systemic treatment or affects at least five person of his total body area, the Board finds that the Veteran's overall symptomatology does not more nearly approximate the level of severity contemplated by a compensable rating for dermatitis.  As such, an increased rating for tinea pedis and tinea cruris is not warranted. 38 C.F.R. §§ 4.7, 4.118, DC 7813 and 7806.

All potentially applicable diagnostic codes have been considered, and there is no basis to assign a compensable evaluation for the Veteran's tinea pedis or tinea cruris disabilities under a different DC.  See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  Additionally, staged ratings are not warranted, as the Veteran has had a stable level of symptomatology throughout the appeal.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  Any increases in severity were not sufficient for a higher rating for the reasons discussed above.  The preponderance of the evidence is against a compensable rating for the Veteran's tinea pedis and tinea cruris.  As such, the benefit-of-the-doubt doctrine is inapplicable, and the claims must be denied.  38 C.F.R. § 4.3.  For these reasons, the Veteran's requests for initial compensable ratings for tinea pedis and tinea cruris disabilities are denied.


ORDER

Entitlement to an initial compensable rating for tinea pedis is denied.

Entitlement to an initial compensable rating for tinea cruris is denied.




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


